PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/315,140
Filing Date: 25 Jun 2014
Appellant(s): CHEN et al.



__________________
Kerri Pollard Schray
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed February 15, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 12, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
                                           Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 1, 3-6, 8 and 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Drmanac (US 2009/0176234).
Drmanac et al. teach a method of claim 1, 8, for fragmenting a double stranded nucleic acid to generate at least two nucleic acid fragments of double stranded nucleic acid comprising: a) exposing the double stranded nucleic acid to nicking conditions in which for each strand of the double stranded nucleic acid, at least one linkage between the adjacent nucleotides is disrupted at any random location to create a nick while corresponding nucleotides opposite the nick in the opposing strand of the nucleic acid remain linked wherein the opposing strands remain attached through base pairing interactions, thereby generating a nicked nucleic acid (see entire document, at least para 0096-0098, 0073, 0081-0086, Fig. 1; indicating random nick in a double stranded nucleic acid and generating a nicked nucleic acid under nicking conditions); b) nick translating at least one nick in each strand of the nicked nucleic acid whereby the nick is positioned sufficiently close proximity to a nick in the opposing strand to generate at least one double-stranded break in the nicked nucleic acid thereby producing a plurality

extending nick translation by DNA polymerase, and in the presence of SSB in nicking conditions (see at least para 0096).
Regarding claims 3-6, Drmanac et al. teach that the nick translating comprises a 5’-3’ DNA polymerization/degradation reaction or a 5’-3’ DNA polymerization/strand displacement reaction and wherein the nucleic acid fragments are not labeled (see entire document, at least para 0098).
Regarding claims 11-12, Drmanac et al. teach a method for fragmentation comprising providing plurality or population of double-stranded nucleic acid molecules and subjecting at least two different nucleic acid molecules to the method of claim 1, wherein the method further comprises fragmenting at least two different nucleic acids of the plurality in the same reaction mixture (see entire document at least para 0056-0062). For all the above the claims are anticipated.
2.  Claims 1, 3-6, 8, 11-12 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guan et al. (US 2007/0042379) in view of Kurn et al. (US 2005/0019793).
   Guan et al. teach a method of claim 1, 8, 11-12, 14, 17, for fragmenting a double stranded nucleic acid or a population of polynucleotides (heteroduplexes or mismatched nucleic acids in same reaction) to generate at least two nucleic acid fragments of double stranded nucleic acid comprising: a) exposing the double stranded nucleic acid to nicking conditions in which for each strand of the double stranded nucleic acid, at least 
Regarding claims 3-6, Guan et al. teach that the nick translating comprises a 5’-3’ DNA polymerization/degradation reaction or a 5’-3’ DNA polymerization/strand displacement reaction and wherein the nucleic acid fragments are not labeled (see entire document, at least para 0152).
Regarding claims 14-16, Guan et al. teach that the nicking conditions include presence of DNase I (T7 endodeoxyribonuclease I) and presence magnesium and absence of manganese (see at least para 0010-0013, 0099-0100, para 0140-0152). 
However, Guan et al. did not teach the presence of a single strand binding protein in nicking or nick translation reaction.

It would have been prime facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Guan et al. with the a single strand binding protein as taught by Kurn et al. to develop an improved method for generating a population of nucleic acid fragments. One of the ordinary person skilled in the art would have motivated to combine the references to achieve an improved method to have a reasonable expectation of success that the combination would result in a simple and efficient method because both the reference teach nick and nick translation reactions and Kurn et al. explicitly taught that the presence of a single strand binding protein in nick translation would improve the polymerase activity (see at least para 0185) and such a modification of the method is considered obvious over the cited prior art.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
None
(2) Response to Argument
A.  Response to the arguments drawn to the rejection of claims 1, 3-6, 8 and 11-12 under 35 USC 12(b) as being anticipated by Drmanac (US20090176234).


     The Appellant, on page 8-12 of the appeal brief, argues that Guan does not teach or suggest nick translation because Gaun teach T4 DNA polymerase to fill in single strand overhang to prepare blunt end nucleic acid for ligation. The Appellant further argues that T4 DNA polymerase entirely lacks nick translation activity and Kurn cannot remedy the deficiency of Guan because Kurn do not teach nick translation activity because the BST DNA polymerase lacks nick translation activity. The Appellant’s arguments were found unpersuasive. First, Guan teach T4 DNA polymerase for fill in the single strand overhangs of the nicked nucleic acids indicating its use in nick translation and nick translation activity. In addition, as recited in the instant claim 3, the nick translating comprises 5’to 3’ polymerization/degradation reaction or a 5’ to 3’ polymerization/strand displacement reaction, thus T4 DNA polymerase and BST DNA polymerases having strand displacement activity are within the scope of the nick translation. As discussed in the rejection Guan teach nicking conditions to nick a double stranded nucleic acid and T4 DNA polymerase strand displacement activity fill in the nicked strands (para 0008-0013, 0087, 0140-0152), which are within the scope of nicking and nick translation as required by the instant claims. However, Guan did not specifically teach use of a single strand binding protein. Kurn teach use of single strand binding protein improves the polymerase activity in amplification reaction (para 0185). As discussed in the rejection, one of the ordinary person skilled in the art would have been motivated to modify the method taught by Guan with the inclusion of a single strand binding protein as taught by 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        

Conferees:
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.